Citation Nr: 1718014	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for spontaneous pneumothorax, resolved, history, currently evaluated as noncompensable.

2.  Entitlement to service connection for change in vocal chords, to include as secondary to the Veteran's service-connected spontaneous pneumothorax, resolved, history.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to the Veteran's service-connected spontaneous pneumothorax, resolved, history.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esq.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1971 and from December 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a February 2010 Statement, the issue of entitlement to TDIU was raised in the context of the increased rating claim currently on appeal.  The Board observes that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  In accordance with VA's duty to assist, the RO scheduled the Veteran for a VA examination in June 2010 and June 2016.  However, a review of the record shows that the Veteran failed to report for both scheduled examinations.

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  Here, VA attempted to schedule the Veteran for examinations to assess the nature, severity, and etiology of the claimed disabilities, but the Veteran failed to report, and no response was received from him or his representative.  Thus, with no evidence showing good cause for the failure to report, the Board may proceed to a decision based on the evidence of record.  Id. 

However, during the Veteran's November 2016 Board hearing, he testified that his spontaneous pneumothorax symptoms had worsened since he had last been examined for VA compensation purposes in January 2009.  Given the Veteran's contentions and the evidence currently of record, the Board finds that a new VA examination is necessary to assess the current severity of his service-connected spontaneous pneumothorax. This examination should also address the claimed COPD and vocal chord disabilities, asserted as secondary to the spontaneous pneumothorax.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board also finds that the issue of entitlement to a TDIU is inextricably intertwined with the Veteran's other claims and must be deferred pending the resolution of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should first be furnished with a 38 C.F.R. § 3.159(b) notice letter addressing TDIU and his other claims, and he should be furnished TDIU application materials.  Ask the Veteran to provide, or authorize VA to obtain, any private medical records identified by the Veteran that are not already of record. Obtain any records identified by the Veteran and authorized for retrieval.

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA respiratory examination to determine the current nature and severity of his service-connected spontaneous pneumothorax and the nature and etiology of his claimed COPD and vocal chords change disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.

Regarding the service-connected spontaneous pneumothorax, the examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment and to record all pertinent medical complaints, symptoms, and clinical findings in detail.
The examiner is also asked to discuss what limitations might be expected in the workplace (based on the Veteran's employment history and training) with respective to his spontaneous pneumothorax.

As to the COPD and the vocal chords change disability, the examiner should first identify whether both claimed disabilities have been shown on examination, or otherwise by the record at any point during the pendency of this appeal (e.g., since his claim was received on November 20, 2008).  If not, the examiner should explain this finding.  The examiner should then address whether both disabilities are at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner should also address whether both disabilities are at least as likely as not either caused or aggravated by the service-connected pneumothorax.

The examiner should comment on any lay reports by the Veteran regarding the onset of vocal chord and COPD disabilities, the symptoms that may be associated, and the history of the reported symptoms, to include: the Veteran's July 2010 Notice of Disagreement, indicating that "the problems that I have now with my lungs and breathing as well as the associated problems with my vocal chords developed as a result of my initial injury in the military which scarred my lungs and has over the years caused more and more problems with my breathing."

All opinions must be supported by a detailed rationale.  

If a letter is sent informing the Veteran of the VA examinations, the letter should be placed in the record.

If there is notification by telephone, it must be established that the Veteran was contacted.  The date and time of the contact is to be noted in the report.  If the Veteran is not contacted personally, a letter must be sent.

Notification to the Veteran of the VA examinations should expressly inform him that failure to appear to the examination for his service connection claims on appeal as requested, and without good cause, will result in his claim being rated based on the evidence of record, and failure to appear to the examination for his increased rating claim on appeal as requested, and without good cause, will result in the denial of his claim.  See 38 C.F.R. 
 § 3.655 (2016).

3.  After completing the above, and any other development deemed necessary by the AOJ, readjudicate the Veteran's claims (and adjudicate TDIU, considered as part of the appeal).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




